



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mehedi, 2019 ONCA 387

DATE: 20190510

DOCKET: C66009

Watt, Pardu and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent/Moving Party

and

Golam Mehedi

Appellant/Responding Party

Golam Mehedi, in person

Karen Papdopoulos, for the moving party

Heard: in writing

On appeal from the judgment of
    Justice Anne London-Weinstein of the Superior Court of Justice, dated October
    11, 2018, dismissing an application for certiorari setting aside the order of
    Justice of the Peace Donald Buchanan of the Ontario Court of Justice, refusing
    to issue process.

REASONS FOR DECISION

[1]

In an application in writing directed to the Registrar, the Crown seeks
    an order under s. 685 of the
Criminal Code
summarily dismissing Mr.
    Mehedis appeal from the order of London-Weinstein J. that dismissed Mr.
    Mehedis application for
certiorari
from the order of a Justice of the
    Peace that refused to issue process on an information that Mr. Mehedi had laid
    before the justice.

[2]

The Crowns request was directed to a panel of this court for
    determination. We have reviewed the material filed by Mr. Mehedi on his appeal
    including his factum. We have also reviewed the written request of the Crown
    under s. 685(1).

[3]

Section 685(1) reads:

Where it appears to the registrar that a notice of
    appeal, which purports to be on a ground of appeal that involves a question of
    law alone, does not show a substantial ground of appeal, the registrar may
    refer the appeal to the court of appeal for summary determination, and, where
    an appeal is referred under this section, the court of appeal may, if it
    considers that the appeal is frivolous or vexatious and can be determined
    without being adjourned for a full hearing, dismiss the appeal summarily,
    without calling on any person to attend the hearing or to appear for the
    respondent on the hearing.

[4]

We are satisfied that s. 685(1) applies to Mr. Mehedis appeal. Mr.
    Mehedi continually states, in his grounds of appeal, that the
certiorari
judge erred in law in various different ways. While he does allude to certain
    factual matters in his grounds of appeal, the thrust of his complaint with the
    decision of the
certiorari
judge is that she erred in law in
    dismissing his application. Thus, s. 685(1) is properly invoked.

[5]

In our view, this appeal should be summarily dismissed for three
    reasons.

[6]

First, the appeal is, on its face, frivolous, this is to say, it is completely
    devoid of merit. The issues raised by Mr. Mehedi were fully canvassed by the
certiorari
judge. None of Mr. Mehedis complaints regarding the decision of the
certiorari
judge demonstrate any error of law.

[7]

Second, on March 20, 2019, Molloy J. found Mr. Mehedi to be a vexatious
    litigant. She ordered that he be enjoined from instituting or continuing any
    proceedings in any Superior Court in Ontario for review of lower court
    proceedings or Crown action with respect to any private criminal information,
    except with leave of a judge of the Superior Court of Justice. Mr. Mehedi has a
    history of attempting to institute private prosecutions. Molloy J. expressly
    included in her order that the term any Superior Court in Ontario included
    the Court of Appeal for Ontario. Mr. Mehedi had not obtained an order of a
    Superior Court judge granting him leave to continue with this appeal.
[1]

[8]

Third, Mr. Mehedi contends, in his Notice of Appeal, that the underlying
    application was not one for
certiorari
but, rather, says that it was a
    summary conviction appeal. This is clearly not the case. The offences alleged
    are hybrid offences. Under s. 34(1)(a) of the
Interpretation Act
, R.S.C.,
    1985, c. I-21, they are deemed to be indictable unless and until a contrary
    election of mode of procedure is made. As the informant, Mr. Mehedi, has no
    right of appeal to this court. We would observe that, even if Mr. Mehedi were
    correct in his contention, that this is a summary conviction appeal, then he
    does not have a right of appeal to this court. Rather, he requires leave to
    appeal which he neither sought nor obtained.

[9]

For these reasons, this appeal is dismissed.


David Watt J.A.
G. Pardu J.A.
I.V.B. Nordheimer J.A.





[1]

In relying on this ground, we do not comment on the
    jurisdiction of Molloy J. to make the order that she did:
Ontario v. Strang
,
    2018 ONCA 844. However, unless and until that order is successfully appealed,
    and reversed, it remains an order of the Superior Court of Justice that Mr.
    Mehedi is required to obey.


